Citation Nr: 0739183	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
PTSD, and assigned a 10 percent evaluation for it, effective 
July 2002.  The veteran disagreed with the assigned rating.  
Based on the receipt of additional evidence, the RO, in a 
December 2002 rating action, assigned a 50 percent evaluation 
for PTSD, effective July 2002. 


FINDINGS OF FACT

The veteran's service-connected PTSD has effectively resulted 
in less than total social and occupational impairment, but 
with deficiencies in such areas as work, family relations, 
judgment thinking and mood.

CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in September 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, the veteran's multiple contentions, private 
and VA medical records, and a statement by the veteran's 
wife.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, in view of the determination in 
this case, any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, a 
statement by the veteran's wife, private medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); See Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of  minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging from 51 to 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41 to 50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF Score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2007).  Accordingly, GAF Scores 
ranging from 30 to 50 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.

The evidence supporting an increased initial evaluation 
includes private medical records, VA examinations, and VA 
treatment records.  The Board notes that the veteran has 
sought continual treatment and counseling for his PTSD 
symptoms dating back to 1982.  

Records from group therapy sessions held in October 2002 
through November 2002 reflect that the veteran displayed 
current thoughts of suicide at times but did not have any 
current plan or intent to harm himself.  The staff 
psychologist noted that despite his motivation and 
compliance, the veteran continued to experience significant 
symptoms of both PTSD and major depression.

A VA psychiatric examination from October 2002 noted that the 
veteran has a history of treatment and diagnoses of PTSD.  
The examination revealed that the veteran was alert, 
cooperative, neatly dressed, had no loose associations or 
flight of ideas, had no bizarre motor movements or tics, had 
a tense mood and an appropriate affect.  In addition the 
veteran's PTSD symptoms included nightmares, flashbacks, 
feelings of detachment from others, sleep disturbance, 
anxiety, hypervigilance, intrusive thoughts and that he was 
easily startled.  In addition, the examination revealed no 
homicidal or suicidal ideation, no delusions, hallucinations, 
ideas of reference or suspiciousness.  His memory was good 
and his insight, judgment and intellectual capacity were 
adequate.  The veteran was diagnosed with PTSD, dysthymic 
disorder, panic disorder without agoraphobia, and serious 
impairment of social interactions and difficulty relating to 
others.  The examiner assigned a GAF score of 52 at this 
time.

Private medical records from October 2003 reveal the veteran 
displayed chronic PTSD symptoms.  The veteran's symptoms 
included daily intrusive thoughts, frequent distressing 
dreams, frequent flashbacks, distress at exposure to triggers 
of past trauma, avoidance of conversations about past 
service, anhedonia, detachment and estrangement from others.  
In addition, the veteran reported a restricted affect, sleep 
disturbance, irritability and anger outbursts, 
hypervigilance, exaggerated startle response, severe 
concentration and memory problems, intolerance of crowds, 
continual panic (several times a week), crying and a 
depressed mood.  A mental status evaluation disclosed that he 
was pleasant and cooperative, dressed normally, has no 
current hallucinations or delusions, no current suicidal or 
homicidal ideation and was not psychotic.  His insight and 
judgment were fair.  The physician concluded that the veteran 
was severely compromised in his ability to sustain social and 
work relationships due to PTSD, and therefore the veteran was 
considered permanently and totally disabled and unemployable.  
The veteran was assigned a GAF score of 35.

In a March 2004 VA psychiatric examination, the examiner's 
findings reflected those reported by his private physician in 
October 2003.  The examiner however, reported that the 
veteran was employed currently at a job which he has been at 
for four years although he had problems working with people 
there and had been reported for anger outbursts and rage 
attacks.  The examiner assigned him a GAF score of 40, and 
commented that the veteran had severe social and moderately 
severe industrial impairment due to PTSD.  

The record demonstrates that the veteran is entitled to a 
higher evaluation.  He manifests symptoms of PTSD that 
warrant an evaluation of 70 percent.  His PTSD is manifested 
by nightmares, startle, hypervigilance, isolation, intrusive 
thoughts and depression.  While the veteran meets the 
criteria for an evaluation of 70 percent, his symptoms do not 
warrant an evaluation higher than that.  There is no 
evidence, however, of total occupational and social 
impairment such as to warrant the assignment of a 100 percent 
rating.  The veteran has not been noted to have symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for the names 
of close relatives, his own occupation, or his own name.  38 
C.F.R. § 4.130, Code 9411.

In addition both the veteran's private physician in October 
2003 and the VA examiner from the March 2004 examination 
noted that the veteran did not display any hallucinations, 
delusions, paranoia or homicidal and suicidal ideation.  
Furthermore, all of the examinations in the record reflect 
that the veteran is neatly groomed, dressed, polite, and 
cooperative, has good grammar and vocabulary, and is logical.

Service connection is also in effect for the residuals of a 
left ankle fracture, 10 percent disabling, and for an 
elevated left metatarsal, also 10 percent disabling. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Here, at the 
time of the most recent VA psychiatric examination in March 
2004, it was reported that the veteran had been working for 
the previous four years as a mechanic at a warehouse. 
Accordingly, a total rating based on individual 
unemployability is not for consideration.

In sum, the veteran displays symptoms that would warrant an 
evaluation of 70 percent for service connection for PTSD 
since the clinical findings justify a higher rating.  
Accordingly, the Board finds that the preponderance of the 
evidence supports the claim for an initial rating of 70 
percent, but no higher, for PTSD.


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
effective July 23, 2002, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


